DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed 02/24/2022 has been entered. Applicant has not amended, cancelled, or added any claims. Claims 1-20 are currently pending in the instant application. 
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. Regarding the arguments concerning the current rejection of claims 1-20, Examiner respectfully disagrees.
Regarding claim 1, Ziauddin teaches an output for each row in the ordered set of rows as seen in Fig 7 which discloses the final results table 700. This final results table is the output of recursive definition of relationship table 450. Applicant construes the output to only the first iteration. It is improper to interpret the final output after the 1st iteration when other iterations have yet to be performed. 
Regarding claim 4, Ziauddin teaches an identifier of the computing window function that is distinct from the plurality of SQL reserved keywords. Examiner pointed to Figure 3, 302 in the rejection of claim 1 to teach the query. The query disclosed in Ziauddin is further explained in Figure 4C. Ziauddin clearly shows the presence of the identifiers that are distinct from the SQL keywords (see the fid and tid in the query).
Regarding claim 5¸ Ziauddin teaches the time-series data by figure 4, the ID disclosed in figure reads on the time-series data disclosed in the claim. Applicant has failed to specifically 
Regarding claims 8-10, Ziauddin teaches the claimed limitations as the first argument indicating a recursive expression as further explained in Figure 4C. Figure 4C shows the example query that is being used in Figure 3,312. Figure 4C clearly shows the first argument (see the appended picture below).

    PNG
    media_image1.png
    84
    597
    media_image1.png
    Greyscale

For the above reasons, the Examiner maintains the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziauddin et al (US 2017/0116276).
Ziauddin teaches:


Regarding claim 1,  A method for execution by a query processing system, comprising: receiving a query expression that includes a call to a computing window function (Figure 3, 302 – Receive Query); executing the computing window function in accordance with execution of the query expression against a database by (Figure 3, 306 – Perform first iteration): accessing an ordered set of rows of the database indicated in the call to the computing window function (Figure 3, 308 - At step 308, the same slave processes are locked to retrieve, from the temporary table generated at step 304, the set of results generated from the previous iteration based on an indication that associates the set of results with the previous iteration); applying a recursive definition indicated in the call to the computing window function to each row in the ordered set of rows to generate output for each row in the ordered set of rows (Figure 3, 310 - At step 310, the slave processes then perform an additional iteration of the recursive clause in parallel and indicate the results are associated with that additional iteration); and generating a query resultant for the query expression based on the output for each row in the ordered set of rows (Figure 3, 316 generate final result set).

Regarding claim 2, The method of claim 1, wherein the query expression includes query language syntax for a window definition indicating the ordered set of rows, and wherein the query expression further includes query language syntax indicating an ordering of the ordered set of rows (Figure 5C, 106-126, & 542-548).

Regarding claim 3, The method of claim 2, wherein the query language syntax is in accordance with Structured Query Language (SQL) syntax ([0104] - An additional determination made during query compilation is the degree of parallelism possible for the query. Parallelism is an effective way to improve the performance of an SQL statement. During the parallel execution of the statement, every SQL operation in the execution plan is divided into work granules, each assigned to a different slave process (e.g., slave processes 112, 114, 132, 134)).

Regarding claim 4, The method of claim 1, wherein the query expression includes at least one of a plurality of Structured Query Language (SQL) reserved keywords in accordance with SQL syntax, and wherein the call to a computing window function includes an identifier of the computing window function that is distinct from the plurality of SQL reserved keywords ([0003] - The standard language provides clauses that allow a user to access rows of database objects (e.g., a table or index) based on data items that may be in a specific columns of a particular database object).

Regarding claim 5, The method of claim 1, wherein the database includes time-series data as a plurality of rows, and wherein the ordered set of rows includes a set of rows from the plurality of rows ordered in accordance with a temporal field of the set of rows ([0087] - At step 304, the database management system generates a temporary table with one or more segments, each respective segment associated with a respective slave process)

Regarding claim 6, The method of claim 5, wherein the method further includes: generating the set of rows by resampling a previous set of rows, wherein the temporal field of each of the set of rows includes fixed-interval temporal values generated in the resampling of the previous set of rows ([0088] - in step 308, the query coordinator divides up data in the temporary table and distributes work granules to be performed by each slave process. In an embodiment, each slave process performs “extent pruning” in parallel by only reading extents that have an indication that the given extent hosts information generated from the previous iteration. In alternative embodiments, an entire table scan is performed and each slave process reads a portion of the temporary table in parallel).

Regarding claim 7, The method or claim 5, wherein the recursive definition corresponds to at least one of: an exponential smoothing function, a finite response filter, a kernel function, or a digital signal processing function (FIG. 4A is an affinity graph of users relating to other users (e.g., followers) through degrees of separation between one user and any other user. In FIG. 4A, each entity is represented by a user identification “uid” integer, and the relationships between entities are represented by two directional arrows. A cost is shown next to the head of each arrow, representing the probability that a particular message will be resent after receiving the particular message from another user. The cost of sending an initial message is always one because there is a one hundred percent chance that the initial message is sent), and wherein the query resultant indicates an output column for the ordered set of rows from the ordered set of rows based on applying the one of: the exponential smoothing function, the finite response filter, the kernel function, or the digital signal processing function (FIG. 4A is an affinity graph of users relating to other users (e.g., followers) through degrees of separation between one user and any other user. In FIG. 4A, each entity is represented by a user identification “uid” integer, and the relationships between entities are represented by two directional arrows. A cost is shown next to the head of each arrow, representing the probability that a particular message will be resent after receiving the particular message from another user. The cost of sending an initial message is always one because there is a one hundred percent chance that the initial message is sent).

Regarding claim 8, The method of claim 1, wherein the call to a computing window function includes: a first argument indicating a recursive expression of the recursive definition; and a set of additional arguments indicating a set of initialization output expressions as a base case definition of the recursive definition (Figure 3, 312).

Regarding claim 9, The method of claim 8, wherein the output is generated for each row in the ordered set of rows one at a time in accordance with an ordering of the ordered set of rows, and wherein applying the recursive definition indicated in the call to the computing window function to each row in the ordered set of rows to generate output for each row in the ordered set of rows includes: setting the output for each of a first set of rows in the ordered set of rows based on a corresponding one of the set of initialization output expressions; generating the output each of a remaining set of rows after the first set of rows in the ordered set of rows by performing the recursive expression for the each of the remaining set of rows(Figure 3, 312).

Regarding claim 10, The method of claim 9, wherein performing the recursive expression for the each of the remaining set of rows includes performing at least one operation indicated by the recursive expression upon output of at least one previous row in the ordered set of rows relative to the each row(Figure 3, 312).

Regarding claim 11, The method of claim 10, wherein a number of rows between the each row and a least-previous row in the at least one previous row in the ordered set of rows is based on a number of arguments in the set of additional arguments ([0071] - In an embodiment, the results of each iteration of a query with a recursive clause are associated with an iteration value. The iteration value may be a number, string, or some other value that indicates a current iteration. For example, the initial iteration is associated with an iteration value of 0. The second iteration is then associated with an iteration value of 1 and the third iteration is associated with an iteration value of 2, such that the Nth iteration of the iteration stage is associated with iteration value of ).

Regarding claim 12, The method of claim 10, wherein the at least one previous row includes a set of previous rows that is immediately prior to the each row in accordance with an ordering of the ordered set of rows, and wherein a number of rows in the set of previous rows is greater than one ([0071] - In an embodiment, the results of each iteration of a query with a recursive clause are associated with an iteration value. The iteration value may be a number, string, or some other value that indicates a current iteration. For example, the initial iteration is associated with an iteration value of 0. The second iteration is then associated with an iteration value of 1 and the third iteration is associated with an iteration value of 2, such that the Nth iteration of the iteration stage is associated with iteration value of ).

Regarding claim 13, The method of claim 12, wherein a number of rows included in the set of previous rows is equal to a number of arguments in the set of additional arguments ([0071] - In an embodiment, the results of each iteration of a query with a recursive clause are associated with an iteration value. The iteration value may be a number, string, or some other value that indicates a current iteration. For example, the initial iteration is associated with an iteration value of 0. The second iteration is then associated with an iteration value of 1 and the third iteration is associated with an iteration value of 2, such that the Nth iteration of the iteration stage is associated with iteration value of ).

Regarding claim 14, (Original) The method of claim 10, wherein the recursive expression further includes a prior output keyword denoting output of a previous row of the ordered set of rows relative to the each row, and wherein performing the recursive expression includes substituting the prior output keyword with a value of the output of the previous row of the ordered set of rows relative to the each row (Figure 6C CDTT202-1 – 202-3).

Regarding claim 15, The method of claim 14, wherein the at least one operation is indicated in the query expression as at least one of a plurality of Structured Query Language (SQL) reserved keywords in accordance with SQL syntax, and wherein the prior output keyword is distinct from the plurality of SQL reserved keywords ([0003] - The standard language provides clauses that allow a user to access rows of database objects (e.g., a table or index) based on data items that may be in a specific columns of a particular database object).

Regarding claim 16, (Original) The method of claim 10, wherein the recursive expression further includes a prior row index referencing the output of a previous row, and wherein performing the recursive expression for the each row includes (Figure 3): identifying one of the ordered set of rows denoted by the prior row index relative to the each row (Figure 3, 308-312); performing at least one operation indicated by the recursive expression upon the output of the one of the ordered set of rows row (Figure 3, 308-312).
Regarding claim 17, The method of claim 16, wherein the prior row index includes a negation symbol denoting that the one of the ordered set of rows is prior to the each row in the ordered set of rows, wherein the prior row index further includes an integer value, and wherein the one of the ordered set of rows includes is identified as being a number of rows prior to the each row that is equal to the integer value ([0073] - n some embodiments, an additional iteration column is added to the CDTT. The iteration column provides an indication of the iteration for a particular set of results, so the slave processes may retrieve the correct results from the temporary table during execution of the recursive branch of the query. The iteration column may be associated with one or more properties. For example, in an embodiment, the iteration column is a system generated hidden column that is only accessible internally by the DBMS. In other embodiments, the iteration column is an invisible column. Invisible columns are exposed to external entities when specifically queried, but not through general SELECT * statements).

Regarding claim 18, The method of claim 1, wherein the method further includes generating a query operator execution flow based on a plurality of relational operators included in the query expression, and wherein the query expression is executed against the database in accordance with the query operator execution flow ([0084] - A “recursive with” query has a WITH clause that references itself).

Regarding claim 19, A query processing system includes: at least one processor; and a memory that stores operational instructions that, when executed by the at least one processor, (Figure 3, 302 – Receive Query); executing the computing window function in accordance with execution of the query expression against a database by (Figure 3, 306 – Perform first iteration): accessing an ordered set of rows of the database indicated in the call to the computing window function (Figure 3, 308 - At step 308, the same slave processes are locked to retrieve, from the temporary table generated at step 304, the set of results generated from the previous iteration based on an indication that associates the set of results with the previous iteration); applying a recursive definition indicated in the call to the computing window function to each row in the ordered set of rows to generate output for each row in the ordered set of rows (Figure 3, 310 - At step 310, the slave processes then perform an additional iteration of the recursive clause in parallel and indicate the results are associated with that additional iteration); and generating a query resultant for the query expression based on the output for each row in the ordered set of rows (Figure 3, 316 generate final result set); and communicate the query resultant to a requesting entity (Figure 3, 316 generate final result set).

Regarding claim 20, A non-transitory computer readable storage medium comprises: at least one memory section that stores operational instructions that, when executed by a processing module that includes a processor and a memory, causes the processing module to: receiving a query expression that includes a call to a computing window function (Figure 3, 302 – Receive Query); executing the computing window function in accordance with execution of the query expression against a database by (Figure 3, 306 – Perform first iteration): accessing an ordered set of rows of the database indicated in the call to the computing window function (Figure 3, 308 - At step 308, the same slave processes are locked to retrieve, from the temporary table generated at step 304, the set of results generated from the previous iteration based on an indication that associates the set of results with the previous iteration); applying a recursive definition indicated in the call to the computing window function to each row in the ordered set of rows to generate output for each row in the ordered set of rows (Figure 3, 310 - At step 310, the slave processes then perform an additional iteration of the recursive clause in parallel and indicate the results are associated with that additional iteration); and generating a query resultant for the query expression based on the output for each row in the ordered set of rows (Figure 3, 316 generate final result set); and communicate the query resultant to a requesting entity (Figure 3, 316 generate final result set).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166